PER CURIAM.
Findings of fact and conclusions of law made by a court upon motion for post-conviction relief must be specific enough to permit meaningful appellate review. State v. Parker, 886 S.W.2d 908, 932 (Mo. banc 1994). The findings and conclusions in this case relating to disclosure of the dismissal of a pending criminal charge in exchange for testimony by a witness for the state are not specific enough. As the findings and conclusions on this issue may cause other findings and conclusions to be changed, the judgment in this case is reversed. The cause is remanded for entry of new findings and conclusions as to all issues raised, including the issues raised in the “motion for new trial, reconsideration of order denying relief or to reopen for additional hearing.” For this purpose the *281court may hold such hearings and receive such evidence as is necessary.
Any order of this Court authorizing the appointment of the Honorable Theodore B. Scott as a senior judge with respect to this case is vacated.
All concur.